Citation Nr: 1752245	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a higher initial disability rating for the service-connected right knee anterior cruciate ligament (ACL) reconstruction (right knee disability), in excess of 10 percent from March 28, 2011 to April 11, 2012, and in excess of 10 percent from July 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the Army National Guard of Virginia from June 2004 to August 2010, with active duty service from July 2007 to August 2008, and various periods of active duty for training (ACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for a left knee disability and granted service connection for a right knee disability and assigned an initial 10 percent rating from March 28, 2011, a temporary 100 percent convalescence rating from April 11, 2012, followed by a 10 percent rating from July 1, 2012.  As the Veteran is already in receipt of a total (100 percent) disability rating from April 11, 2012 to July 1, 2012, the Board's decision below will only address the initial rating periods on appeal from March 28, 2011 to April 11, 2012, and from July 1, 2012 forward.

The Veteran requested a Board hearing in a January 2014 substantive appeal filed via VA Form 9.  A videoconference hearing was scheduled for April 2017, but the Veteran did not report to the scheduled hearing and has not provided good cause for not appearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran does not have a current left knee disability.

2.	For the initial rating period on appeal from March 28, 2011 to April 11, 2012, the right knee disability has been manifested by dislocation of the semilunar cartilage with episodes of "locking," pain, and painful, noncompensable, limitation of motion with crepitation, without arthritis, ankylosis, recurrent subluxation, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

3.	For the initial rating period on appeal from March 28, 2011 to April 11, 2012, the right knee disability has also been manifested by slight instability.

4.	For the initial rating period on appeal from July 1, 2012, the right knee disability has been manifested by dislocation of the semilunar cartilage with episodes of "locking," pain, and painful, noncompensable, limitation of motion with crepitation, without arthritis, ankylosis, recurrent subluxation or lateral instability, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2017).

2.	Resolving all reasonable doubt in favor of the Veteran, for the initial rating period on appeal from March 28, 2011 to April 11, 2012, the criteria for a higher 20 percent disability rating for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2017).

3.	Resolving all reasonable doubt in favor of the Veteran, for the initial rating period on appeal from March 28, 2011 to April 11, 2012, the criteria for a separate 10 percent disability rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2017).

4.	Resolving all reasonable doubt in favor of the Veteran, for the initial rating period on appeal from July 1, 2012, the criteria for a higher 20 percent disability rating for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of service connection for a left knee disability, the RO provided notice to the Veteran in July 2011, prior to the January 2013 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.

The Veteran is also challenging the initial disability ratings assigned following the grant of service connection for a right knee disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for the right knee disability, no additional notice is required regarding this downstream element of the service connection claim; thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and lay statements.

The Veteran was afforded a VA examination in November 2013, the examination report for which is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2013 VA examination report reflects that the VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

In a May 2017 informal hearing presentation, the Veteran's representative challenged the adequacy of the November 2013 VA examination on the grounds that the VA examiner is a primary care physician and is not shown to have any expertise in orthopedic disorders; however, the Federal Circuit and the Court have held that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examiner's opinion.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that even a nurse practitioner may be qualified to conduct VA compensation examinations).  Furthermore, the Federal Circuit and the Court have held that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox, 20 Vet. App. at 569 (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  As such, the Board finds that the Veteran's general allegation that the November 2013 VA examiner is not competent to examine orthopedic disorders does not overcome the presumption of the competency of a VA medical examiner, whether that VA examiner is a doctor, nurse practitioner, or a physician's assistant.  See Cox at 569.  

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a),(d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that a left knee disability is the result of an injury incurred in the line of duty when his vehicle was struck by an improvised explosive device (IED).  See March 2011 claim.  Alternatively, the Veteran asserts that a left knee disability is the result of having an antalgic gait caused by the service- connected right knee disability.  See May 2017 informal hearing presentation.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran sustained a left knee injury during service, but does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosed left knee disability.  An April 2008 service treatment record reflects the Veteran received treatment for patellar tendonitis, amongst other injuries sustained when his vehicle was struck by an IED.  Although the April 2008 service treatment record does not specify which knee had the patellar tendonitis, the evidence of record indicates that the Veteran sustained an injury to the right knee, for which service connection was granted in the January 2013 rating decision on appeal.  Various histories reported by the Veteran when seeking medical treatment only indicate the right knee was injured and make no mention of the left knee.  See e.g. May 2011 VA treatment record and March 2012 VA treatment record.  Additionally, other service treatment records do not contain any complaints, treatment, or diagnosis for a left knee disability incurred during a period of ACDUTRA service.  Post-service treatment records similarly do not contain any complaints, treatment, or diagnosis for a left knee disability, with the exception of the November 2013 VA examination report.

In November 2013, the Veteran was provided with a VA examination of both knees.  During the November 2013 VA examination, the Veteran reported that he did not experience any symptoms and did not have any complaints concerning the left knee following the in-service IED-related incident, nor at any other time during active service.  The Veteran reported the left knee began to pop and ache within the past eight months and that he had not sought any treatment for the left knee.  

Upon examination in November 2013, the left knee was found to have full range of motion in both flexion and extension without objective evidence of painful motion.  The November 2013 VA examination report reflects no abnormalities were found with the left knee; given that no left knee pathology was found, the VA examiner did not render a diagnosis for a left knee disability.  The November 2013 VA examiner was also asked to render an opinion as to the etiology of the claimed left knee disability; however, given that no left knee pathology was found, and based on review of the claims file and the Veteran's statements during the November 2013 VA examination, the VA examiner opined that it is less likely than not that the Veteran's left knee condition was incurred in, or caused by, active service.

In the May 2017 informal hearing presentation, the Veteran also contends that the November 2013 VA examiner's opinion is inadequate because it is not supported by competent medical rationale and does not address whether the claimed left knee disability might have been caused or aggravated by the service-connected right knee disability; however, the VA examiner's opinion was based on the conclusion that the Veteran does not have a diagnosed left knee disability, which is supported by the other medical evidence of record.  Moreover, the VA examiner could not render an opinion on the question of secondary service connection given the absence of a diagnosed left knee disability.

Further, SSA treatment records from October 2013 and November 2013 reflect that left knee strength and range of motion testing were all within normal limits and that left knee imaging studies were also normal.  VA treatment records throughout the course of this appeal do not reflect any complaints, treatment, or diagnosis for a left knee disability or for any left knee problems.  An August 2016 VA treatment record reflects that a physical examination of the left knee was unremarkable.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current left knee disability.  Although the Veteran reported experiencing left knee pain and popping during the November 2013 VA examination, no left knee pathology was found during the VA examination.  VA and SSA treatment records throughout the course of this appeal also do not reflect any left knee problems or a diagnosed left knee disability.  As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Moreover, symptoms such as pain alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left knee disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for the Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  In this case, the RO has already assigned staged ratings for the right knee disability as discussed below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the right knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

In this case, the Veteran is in receipt of an initial 10 percent rating for the right knee disability for the period from March 28, 2011 to April 11, 2012, and a 10 percent disability rating for the period from July 1, 2012, under Diagnostic Code (DC) 5260.  

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  Id.  

A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent rating is assigned for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate rating under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

Rating Period from March 28, 2011 to April 11, 2012

As discussed above, the Veteran is in receipt of an initial 10 percent rating under Diagnostic Code 5260 for the right knee disability for the period from March 28, 2011 to April 11, 2012, and generally contends that a higher initial disability rating is warranted.  

After a review of all the evidence of record, the Board finds that, for the initial rating period on appeal from March 28, 2011 to April 11, 2012, the right knee disability has been manifested by dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and painful, noncompensable, limitation of motion with crepitation, without arthritis, ankylosis, recurrent subluxation, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  As such, the Board finds that a 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage is warranted.  

The change in Diagnostic Code to 5258 is more appropriate because it recognizes the nature of the right knee disability (anatomical location and functional impairment), rates on the symptoms the Veteran has (dislocation of semilunar cartilage with crepitation, frequent episodes of locking, pain, and limitation of flexion and extension to a noncompensable degree), and is both potentially and actually more favorable to the Veteran in this case.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right knee disability increases from 10 percent to 20 percent as a result of this decision.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Because the Board is granting a 20 percent rating under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5260 will be discontinued as assigning separate ratings under both Diagnostic Codes 5260 and 5258 would constitute pyramiding; both Diagnostic Codes 5260 and 5258 overlap in symptoms or findings of pain and limitation of motion (of which "locking" is a form), including limitation of motion due to pain, thus, assigning separate ratings under both would violate the prohibition against pyramiding because it would compensate the Veteran twice for the same symptomatology, here, painful limitation of motion.  38 C.F.R. § 4.14; Esteban at 261.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Codes 5258 and 5260 for the painful limitation of motion associated with the right knee disability.

The record includes a July 2011 VA treatment record that reflects the Veteran complained of right knee pain and fluctuating swelling of the knee with accompanying pain on the outside of the knee.  The Veteran denied any true locking and catching symptoms but reported significant pain on the lateral aspect of the right knee.  Upon examination, the Veteran was noted to have a slight antalgic gait and the right knee was found to have minimal swelling with pain on the lateral aspect of the knee.  The right knee was found to be stable to varus and valgus stress testing, but produced pain with varus stressing.  Range of motion of the right knee was measured to be from 0 degrees extension to greater than 120 degrees flexion, and the Veteran was able to do a straight leg raise without any difficulty.  An MRI of the right knee ordered during the July 2011 visit revealed an ACL rupture, a medial meniscus tear, chondromalacia changes in the medial compartment, a small popliteal cyst, without evidence of fracture or dislocation. 

VA treatment records from February 2012 and March 2012 show the Veteran continued to complain of right knee pain, but was now also experiencing instability, locking, and catching in the knee.  Examination of the right knee revealed mild swelling without effusion.  The right knee was found to be stable to varus and valgus stress testing, but was observed to have an increase in laxity with anterior drawer testing.  McMurray circumduction testing was positive with distinct clicking and medial joint line pain, and a patellar grind test was also positive.  The March 2012 VA treatment record also reflects the VA provider's assessment that the right knee had an ACL deficiency and medial meniscus tear and exhibited persistent symptoms of instability and locking.

Based on the above evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that symptoms of the right knee disability more closely approximated the criteria under Diagnostic Code 5258 of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; therefore, a 20 percent disability rating is warranted under Diagnostic Code 5258 from March 28, 2011 to April 11 2012.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

Consideration of a Separate Rating for Right Knee Instability

The Board has also considered whether a separate (or higher) disability rating is warranted for any other right knee disability for the period from March 28, 2011 to April 11, 2012.  As the evidence of record does not reflect that the right knee is ankylosed, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the Veteran's right knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate (or higher) disability rating is not warranted under Diagnostic Codes 5256, 5259, 5260, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

The evidence of record does indicate symptoms of slight right knee instability.  As discussed above, the February 2012 VA treatment record reflects the Veteran reported new symptoms of instability, locking, and catching in the right knee, and an increase in laxity with anterior drawer testing was found upon examination.  Additionally, the March 2012 VA treatment record reflects the VA provider's assessment that the right knee disability had exhibited persistent symptoms of instability and locking, even though the right knee was found to be stable upon testing.  Such symptomatology represents a "slight" impairment of the Veteran's right knee functionality.  

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, from March 28, 2011 to April 11, 2012, the Veteran's right knee disability has shown "slight" instability; therefore, a separate 10 percent rating  for right knee instability is warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 




Rating Period from July 1, 2012

For the initial rating period from July 1, 2012, the Veteran is in receipt of an initial 10 percent rating under Diagnostic Code 5260 for the right knee disability and generally contends that a higher initial disability rating is warranted.  

After a review of all the evidence of record, the Board finds that, for the initial rating period on appeal from July 1, 2012, the right knee disability has been manifested by dislocation of the semilunar cartilage with episodes of locking, pain, and painful, noncompensable, limitation of motion with crepitation, without arthritis, ankylosis, recurrent subluxation or lateral instability, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  As such, the Board finds that a 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage is warranted.  

The change in Diagnostic Code to 5258 is more appropriate because it recognizes the nature of the right knee disability (anatomical location and functional impairment), rates on the symptoms the Veteran has (dislocation of semilunar cartilage with crepitation, frequent episodes of locking, pain, and limitation of flexion and extension to a noncompensable degree), and is both potentially and actually more favorable to the Veteran in this case.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right knee disability increases from 10 percent to 20 percent as a result of this decision.  As detailed above, because the Board is granting a 20 percent rating under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5260 will be discontinued as assigning separate ratings under both Diagnostic Codes 5260 and 5258 would constitute pyramiding.

The evidence shows that the Veteran underwent surgery for an ACL reconstruction of the right knee in April 2012, for which a temporary 100 percent convalescence rating has been granted from April 11, 2012 to July 1, 2012.  In a July 2012 VA treatment record, the Veteran was noted to be four months post-right knee ACL reconstruction and noted to be wearing a custom knee brace.  The Veteran reported feeling better since an incident in the prior month when he was playing with his daughter and slipped on dish detergent that was put in the grass.  During the July 2012 visit, the Veteran also reported that he was doing "P90X," which is an extreme home fitness program that include exercises utilizing resistance, body weight training, cardiovascular training, and plyometrics; the July 2012 VA provider cautioned the Veteran about doing some of the exercises too soon after the ACL reconstruction.  The July 2012 VA treatment record notes the Veteran was doing well postoperatively, denied any pain at present, and examination of the right knee revealed no effusion or tenderness but only some mild swelling.

An October 2012 VA treatment record reflects the Veteran complained of popping and an aching sensation in the right knee, especially after prolonged sitting.  The Veteran reported that he had been exercising but had not been working out on the right side very much due to feelings of weakness on that side.  The October 2012 VA provider noted the Veteran was not in physical therapy and was not wearing a knee brace.  Upon examination of the right knee, no redness, swelling or obvious deformity was found; however, the Veteran was noted to have some quadriceps and hamstring atrophy.  The October 2012 VA provider advised the Veteran to work on strengthening the quadriceps and hamstring and using the knee brace during strenuous activity.

VA treatment records from January 2013 and May 2013 reflect that the Veteran continued to have problems with the right knee following the ACL reconstruction in April 2012.  The Veteran reported symptoms of chronic pain, grinding, and crepitus.  Examination of the right knee revealed tenderness upon palpation anterolaterally with clicking on the lateral aspect of the knee.

In November 2013, the Veteran underwent a VA examination for the right knee disability.  During the November 2013 VA examination, the Veteran reported that the right knee had been doing well following the April 2012 ACL reconstruction surgery until approximately four to five months after the surgery when the right knee began to lock up.  The November 2013 VA examination report shows right knee flexion to 135 degrees without pain, and extension to 0 degrees without pain.  Although repetitive use testing revealed no additional limitation of motion in right knee range, the November 2013 VA examiner assessed that there was additional functional impairment of the right knee due to painful movement after repetitive use testing; however, the VA examiner noted that pain, weakness, fatigability, or incoordination does not significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  Further, joint stability testing yielded normal findings in all fields.  The November 2013 VA examination report also contains negative findings for patellar subluxation or dislocation, arthritis, and the use of assistive devices.

An August 2014 VA treatment record reflects the Veteran reported a history of a knee injury and endorsed symptoms of joint pain.  Examination of the Veteran found normal gait and range of motion in the extremities, without evidence of edema or abnormal movements.

A May 2015 VA treatment record shows the Veteran reported having right knee pain, but was still able to do the P90X exercise program and exercise at the gym.  Upon examination, the Veteran was able to walk easily, and both knees were found to be stable with good range of motion and without effusion.  The May 2015 VA provider's assessment was that the right knee disability was stable on examination and that the Veteran seemed to do fine with exercise.

An August 2016 VA treatment record reflects the Veteran's history of chronic right knee pain and internal derangement.  The Veteran reported that the right knee pain had not worsened but endorsed occasional swelling of the right knee.  Upon examination, the right knee produced pain with range of motion, especially on full extension, produced mild pain with weight bearing, without evidence of laxity, edema, effusion, or palpable tenderness.  The August 2016 VA provider also noted good strength and tone in the upper and lower extremities and that gait was normal. 

Based on the foregoing evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that symptoms of the right knee disability more closely approximated the criteria under Diagnostic Code 5258 of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; therefore, a 20 percent disability rating is warranted under Diagnostic Code 5258 from July 1, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

The Board has also considered whether a separate (or higher) disability rating is warranted for any other right knee disability for the period from July 1, 2012.  As the evidence of record does not reflect that the right knee is ankylosed, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the Veteran's right knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate (or higher) disability rating is not warranted under Diagnostic Codes 5256, 5259, 5260, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

Further, the evidence does not demonstrate that a separate disability rating for right knee instability is warranted for the initial rating period from July 1, 2012.  Although the July 2012 VA treatment record notes the Veteran was wearing a knee brace following the right knee ACL reconstruction surgery in April 2012, the October 2012 VA treatment record shows the Veteran was no longer wearing the knee brace, and the November 2013 VA examination report is negative for use of any assistive devices.  While a May 2015 VA mental health treatment record shows the Veteran reported that he had a right knee brace, it does not indicate that the Veteran was actually wearing the right knee brace on a regular basis due to right knee instability.  Additionally, the medical evidence shows that the Veteran complained of other ongoing problems with the right knee such as pain, crepitus, popping, and occasional swelling, but did not report any complaints of right knee instability as he had done prior to the April 2012 knee surgery.  Instead, the medical evidence throughout the relevant rating period on appeal shows joint testing revealed the right knee was stable, including during the November 2013 VA examination, and that, since the April 2012 knee surgery, the Veteran had been able to do the P90X intensive exercise program without difficulty.  Based on the foregoing, the Board finds that the weight of the evidence is against finding that a separate disability rating is warranted for right knee instability under Diagnostic Code 5257 for this period.  38 C.F.R. § 4.71a.




Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right knee disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's right knee disability has been manifested by pain, popping, painful limitation of motion, crepitation, occasional swelling, and tenderness.  The schedular rating criteria specifically contemplate such symptomatology and functional impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261; DeLuca, 8 Vet. App. 202.  

Further, any functional limitations imposed by the Veteran's right knee disability, which here includes prolonged sitting are primarily the result of the right knee pain, and such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria). 

Therefore, the effects of the Veteran's right knee pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, entitlement to a TDIU has already been granted in a November 2016 rating decision from May 18, 2013.  With respect to the period prior to May 18, 2013, the evidence does not suggest that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  

A February 2012 VA treatment record reflects the Veteran reported that he had to quit his job working on a pipeline as the right knee was locking up and painful and put him at risk of dangerous falls; however, an April 2015 SSA disability determination reveals the Veteran was employed in the mining industry starting in 2012 through the second quarter of 2013, which is consistent with the Veteran's own report reflected in a January 2013 VA treatment record.  Given that the record demonstrates the Veteran was gainfully employed prior to May 18, 2013, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran was not rendered unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  See 38 C.F.R. §§ 4.15, 4.16.


ORDER

Service connection for a left knee disability is denied.

For the initial rating periods from March 28, 2011 to April 11, 2012, and from July 1, 2012 forward, a higher initial disability rating of 20 percent, but no higher, for the right knee disability is granted.

A separate 10 percent disability rating, but no higher, for instability of the right knee, from March 28, 2011 to April 11, 2012, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


